DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed 01/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Prior art of record
	Re claim 2, Hamm (2014/0133282) teaches a display apparatus (Fig. 2) comprising: a substrate (1); a display area (display area to the left and right of element 48) disposed on the substrate (1), the display area (display area to the left and right of element 48) comprising a display unit (elements 8, 10, 18, 24, 26, 28, 30) and an encapsulation unit (40) covering the display unit (elements 8, 10, 18, 24, 26, 28, 30); and a through area (48) disposed through the substrate (1) and the display area (display area to the left and right of element 48), wherein the display unit (elements 8, 10, 18, 24, 26, 28, 30) comprises a first electrode (8), a second electrode (30), and an intermediate layer (24,26,28) between the first electrode (8) and the second electrode (30), wherein the encapsulation unit (40) comprises a first encapsulation layer (element 40 to the left of element 48), a second encapsulation layer (element 40 to the right of element 48), 												yet remains explicitly silent to an intermediate encapsulation layer between the first encapsulation layer and the second encapsulation layer, the intermediate 
	However, Jung et al. (2014/0190565) teaches wherein a multi-layer encapsulation film may block permeation of external moisture and oxygen, and may thus prevent oxidation of a light emitting material, an electrode material, etc., and also may protect the organic electronic device from external mechanical and physical impacts [14], 												yet remains explicitly silent to wherein the first encapsulation layer and the second encapsulation layer cover the intermediate encapsulation layer and contact each other at an edge of the intermediate encapsulation layer, and wherein the edge of the intermediate encapsulation layer is disposed farther from the through area than an edge of the first encapsulation layer and an edge of the second encapsulation layer.
Re claim 3, Hamm (2014/0133282) teaches a display apparatus (Fig. 2) comprising: a substrate (1); a display area (display area to the left and right of element 48) disposed on the substrate (1), the display area (display area to the left and right of element 48) comprising a display unit (elements 8, 10, 18, 24, 26, 28, 30) and an encapsulation unit (40) covering the display unit (elements 8, 10, 18, 24, 26, 28, 30); and a through area (48) disposed through the substrate (1) and the display area (display area to the left and right of element 48), wherein the display unit (elements 8, 
However, Jung et al. (2014/0190565) teaches wherein a multi-layer encapsulation film may block permeation of external moisture and oxygen, and may thus prevent oxidation of a light emitting material, an electrode material, etc., and also may protect the organic electronic device from external mechanical and physical impacts [14], 												yet remains explicitly silent to wherein the first encapsulation layer and the second encapsulation layer cover the intermediate encapsulation layer and contact each other at an edge of the intermediate encapsulation layer, and wherein a region in which the first encapsulation layer contacts the second encapsulation layer is disposed closer to the through area than the display unit.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the display apparatus of claim 2, including each of the limitations and specifically wherein the first encapsulation layer and the second encapsulation layer cover the intermediate encapsulation layer and contact each other at an edge of the intermediate encapsulation layer, and wherein the edge of the intermediate encapsulation layer is disposed farther from the through area than an edge of the first encapsulation layer and an edge of the second encapsulation layer, for the same reasons as mentioned for claim 2 in the prior art of record above.
The prior art of record does not anticipate or make obvious the display apparatus of claim 3, including each of the limitations and specifically wherein the first encapsulation layer and the second encapsulation layer cover the intermediate encapsulation layer and contact each other at an edge of the intermediate encapsulation layer, and wherein a region in which the first encapsulation layer contacts the second encapsulation layer is disposed closer to the through area than the display unit, for the same reasons as mentioned for claim 3 in the prior art of record above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamm (2014/0133282), Figs. 1A-4C; Jung et al. (2014/0190565), Figs. 8a-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        4/12/21